EXHIBIT 10.4

 

AMENDMENT NO. 1 TO COLLABORATION AGREEMENT

AMONG EXELIXIS, INC., BAYER CORPORATION AND GENOPTERA LLC

 

THIS AMENDMENT NO. 1 TO THE COLLABORATION AGREEMENT (“Amendment No. 1”) is made
effective as of January 1, 2005 (“Amendment No. 1 Effective Date”) and entered
into on March 30, 2005 by and between EXELIXIS, INC. (formerly known as Exelixis
Pharmaceuticals, Inc.), a Delaware corporation having its principal place of
business in South San Francisco, California (“Exelixis”), BAYER CropScience LP,
a partnership having its principal place of business in Research Triangle Park,
NC 27709 (“Bayer”) and GENOPTERA LLC, a Delaware limited liability company
having its principal place of business in South San Francisco, California (the
“LLC”). Each of the above parties are individually referred to as a “Party” or
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Exelixis and Bayer A.G., an Affiliate of Bayer, began working together
in the field of pesticide research under a collaboration agreement (“Original
Agreement”) entered into as of May 1, 1998, which agreement terminated as of the
effective date of the Collaboration Agreement (described below);

 

WHEREAS, to continue and expand upon the work initiated under the Original
Agreement, Exelixis and Bayer Corporation, an Affiliate of Bayer, formed a joint
venture, Genoptera LLC, and Exelixis, Bayer Corporation and Genoptera entered
into an LLC Operating Agreement (the “Operating Agreement”), effective December
15, 1999;

 

WHEREAS, to pursue the business objectives of the LCC, the Parties entered into
the Collaboration Agreement on January 1, 2000 (the “Collaboration Agreement”)
covering research directed towards the discovery and testing of insecticides and
nematicides for crop protection, having a Research Term of eight (8) years from
the Effective Date; and

 

WHEREAS, on November 1, 2002 Bayer Corporation transferred its membership
interest in Genoptera, and assigned the Operating Agreement and Collaboration
Agreement, to Bayer.

 

WHEREAS, Exelixis, Bayer and the LLC now agree that it is in their collective
best interests to amend the Collaboration Agreement to permit early termination
of the Research Term in exchange for certain other consideration.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the

 

1

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Parties agree as follows:

 

  1. The Parties hereby agree to amend the terms of the Collaboration Agreement
as provided below, effective as of the Amendment No. 1 Effective Date. To the
extent that the Collaboration Agreement is explicitly amended by this Amendment
No. 1, the terms of this Amendment No. 1 will control where the terms of the
Collaboration Agreement are contrary to or conflict with the following
provisions. Where the Collaboration Agreement is not explicitly amended, the
terms of the Collaboration Agreement will remain in full force and effect.
Capitalized terms used in this Amendment No. 1 that are not otherwise defined
herein shall have the same meanings defined in the Collaboration Agreement.

 

  2. Section 2.1(b) of the Collaboration Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(b) The Research Term will begin on the Effective Date and terminate on March
31, 2005.”

 

  3. Section 2.5(a) of the Collaboration Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(a)(i) Before the Amendment No. 1 Effective Date. In the first Contract Year,
the LLC shall provide Exelixis with [*] in Research funding and shall carry
forward [*] for Research funding for the subsequent Contract Year. At least
ninety (90) days in advance of the commencement of each Contract Year after the
first Contract Year but before the Amendment No. 1 Effective Date, Exelixis
shall provide the LLC with a written calculation of the Annual FTE Rate for the
following Contract Year in accordance with Section 1.3. For Contract Years
beginning prior to the Amendment No. 1 Effective Date, if such Annual FTE Rate
exceeds [*], the LLC shall provide Exelixis, at least sixty (60) days in advance
of the commencement of such Contract Year, written notice of whether the LLC
commits to provide sufficient Research funding (which shall include any
carry-forward described in this Section 2.5(a)) in the subsequent Contract Year
to support [*] FTEs at such Annual FTE Rate. If the LLC does not provide such
commitment, then the LLC shall specify such lesser amount of research funding
which it commits to provide in the forthcoming Contract Year, which amount shall
not be less than [*] plus any carry-forward described in this Section 2.5(a).
The number of FTEs that are funded during any given Calendar Year beginning
prior to the Amendment No. 1 Effective Date shall equal the sum of such level of
funding specified by the LLC plus any carry-forward described in Section 2.5(b)
divided by the Annual FTE Rate in effect for such Calendar Year (which partial
number being rounded down) is referred to in this Section 2.5 and Section 9.2 as
the “Specified FTEs” for such Contract Years. The amount of Research funding
provided to Exelixis by the LLC in each Contract Year after the first Contract
Year

 

2

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and prior to the Amendment No. 1 Effective Date shall equal the result of the
following calculation: multiply the number of Specified FTEs by the Annual FTE
Rate for such Calendar Year and deduct from the product of such multiplication
the amount of any Exelixis carry-forward described in Section 2.5(b).

 

(a)(ii) After the Amendment No. 1 Effective Date. For the calendar quarter
beginning on the Amendment No. 1 Effective Date, the LLC shall make a payment to
Exelixis of $2,500,000. A part of such payment to the amount of [*] shall be
designated as an “Adjusted FTE Payment”, which shall be determined by the
calculation described in Exhibit 1 hereto, and the remainder in the amount of
[*] shall be designated as a “Termination Credit”, which remainder shall be
fully creditable against the Early Termination Fee owed by Bayer pursuant to
Section 14.2(b) and as described in Exhibit 1 hereto.

 

  4. Section 9.2 of the Collaboration Agreement is hereby deleted in its
entirety and replaced with the following:

 

“9.2 Research Funding. From the Effective Date until the end of the Research
Term, Exelixis will invoice the LLC (and send a copy of the first such invoice
to Bayer) for and the LLC will make within thirty (30) days thereafter quarterly
advance payments to Exelixis as follows. For quarters prior to the Amendment No.
1 Effective Date, such quarterly advance payments shall be sufficient to pay for
the number of Specified FTEs (as defined in Section 2.5(a)) then performing
Research under this Agreement multiplied by the then current Annual FTE Rate; in
any event for each such calendar quarter, the amount of research funding
provided by the LLC to Exelixis shall be not less than [*] of the amount
calculated in Section 2.5(a) and shall only exceed $2,500,000 in the event that
the LLC commits to provide more than [*] in Research funding in the applicable
Contract Year as set forth in Section 2.5(a). For the quarter beginning on the
Amendment No. 1 Effective Date, such quarterly advance payment shall be equal to
$2,500,000.”

 

  5. Exelixis hereby confirms that the LLC has made the payment of $2,500,000
for the calendar quarter beginning on the Amendment No. 1 Effective Date, as set
out in Sections 2.5 (a) (ii) and 9.2 of the Collaboration Agreement, as amended
herein.

 

  6. Section 14.2 of the Collaboration Agreement is hereby deleted in its
entirety and replaced with the following:

 

“14.2 Termination of Research Term.

 

(a) Upon the termination of the Research Term: (i) the licenses granted to the
LLC under Section 11.1 shall terminate; (ii) all

 

3

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Research shall cease; (iii) Exelixis shall not have any further obligations to
perform Research or provide Dedicated FTEs or Shared FTEs to the LLC for any
purpose; (iv) Exelixis shall deliver to the LLC all targets or other related
data or materials, regardless of the status of any such targets, which have been
developed under the Agreement prior to the effective date of termination of the
Research Term. Such targets (excluding the selected targets which are listed in
Exhibit 3) are listed in Exhibit 2 hereto (collectively, “Additional Targets”) .
The Additional Targets shall be deemed to be Selected Non-Cognate Targets of
Bayer; (v) Bayer’s payment obligations under Section 9.2 shall cease, provided
that Bayer shall make all such payments which had accrued prior to the date of
such termination; (vi) Exelixis may retain (subject to the adjustment/crediting
provisions set out in this Amendment No 1) all payments received from the LLC
after the Amendment No 1 Effective Date; and (vii) each Party’s other rights and
obligations under this Agreement ( with respect to Targets, LLC Assays, Bayer
Assays, LLC Compounds, Collaboration Compounds, and Products (collectively,
“Collaboration Materials”) shall continue with the understanding that Bayer (or
Bayer and the LLC) shall have exclusive rights (excluding Exelixis) to the
Collaboration Materials within the Field of Use as defined in this Agreement,
and Exelixis shall have exclusive rights (excluding the LLC and Bayer) to the
Collaboration Materials outside the Field of Use as defined in this the
Agreement. The statement under (vii) above shall prevail over any conflicting
provisions which may be contained in this Agreement. This Agreement shall
continue in effect until the date set forth in Section 14.1 or until terminated
pursuant to Section 14.3. Additionally, the targets on Exhibit 3 hereto reflect
all the Selected targets of Bayer as of the date the Research Term is
terminated.

 

(b) Upon termination of the Research Term, Bayer shall pay Exelixis an “Early
Termination Fee” to the amount of [*] as determined by the calculation set out
in Exhibit 1 hereto.

 

The Early Termination Fee shall be reduced by a Termination Credit to the amount
of [*] that shall have accrued, pursuant to the calculation set out in Exhibit 1
hereto, for payments made by the LLC prior to the effective date of termination
of the Research Term.

 

Bayer shall pay to Exelixis the balance between the above Early Termination Fee
and the Termination Credit, i.e. $ 10,935,833, within fifteen (15) days after
the end of the Research Term.

 

(c) Within six (6) months after the end of the Research Term, Bayer shall notify
Exelixis in writing whether Bayer will acquire Exelixis’ interest in the LLC
pursuant to Section 14.4(a) or Section 14.4(b).”

 

4

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  7. Section 14.4 of the Collaboration Agreement is hereby deleted in its
entirety and replaced with the following:

 

“14.4 Acquisition Of The LLC By Bayer. Within six (6) months after the end of
the Research Term, Bayer shall acquire Exelixis’ interest in the LLC, such
acquisition to be made (in Bayer’s sole discretion) pursuant to either Section
14.4(a) or Section 14.4(b).

 

(a) Bayer shall acquire Exelixis’ interest in the LLC by paying Exelixis in U.S.
dollars an amount equal to the Fair Market Value (as defined in the Operating
Agreement) of Exelixis’ interest in the LLC, as determined pursuant to Section
13.1 of the Operating Agreement except that, in lieu of providing Exelixis with
a Proposed Changed Circumstance Notice or a Final Notice (as both terms are
defined in the Operating Agreement), Bayer shall send Exelixis a written
notification that expressly initiates the thirty (30) day period in which the
Parties will attempt in good faith to agree in writing upon such Fair Market
Value. If no agreement is reached during such thirty (30) day period, then the
procedures set forth in Sections 13.1(a)-(h) of the Operating Agreement will
apply. The Parties shall negotiate in good faith and execute promptly after the
Fair Market Value determination an LLC Interest Purchase Agreement to effect
Bayer’s purchase of Exelixis’ interest in the LLC. The terms of such agreement
shall be consistent with all of the following:

 

(i) Bayer’s acquisition of Exelixis’ ownership interest in the LLC shall
terminate any right of Exelixis to receive a portion of the premium fees payable
by Bayer under Section 9.4(a). However, the premium fee obligations of Exelixis
set forth in Sections 9.4(b), 9.4(c) and 9.4 (d) shall continue in effect.

 

(ii) The ownership and license rights applicable to all Assays, Compounds,
Products, and Targets in existence immediately prior to the closing of such
transaction shall continue without modification.

 

(iii) Rights with respect to Targets, assays, compounds and products arising
from the activities of the Parties under this Agreement shall not be affected by
reason of the acquisition by Bayer.

 

(iv) The Operation Agreement will terminate with respect to Exelixis.

 

5

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) Bayer shall acquire Exelixis’ interest in the LLC by paying Exelixis in U.S.
dollars a premium fee as described in Section 14.4(b)(i) below. The Parties
shall negotiate in good faith and execute promptly an LLC Interest Purchase
Agreement to effect Bayer’s purchase of Exelixis’ interest in the LLC. The terms
of such agreement shall be consistent with all of the following:

 

(i) Bayer’s acquisition of Exelixis’ ownership interest in the LLC shall create
an obligation for Bayer to pay Exelixis: (x) [*] of all amounts owed by Bayer to
the LLC under Section 9.3 after the effective date of such LLC Interest Purchase
Agreement; (y) a running premium fee of [*] on the aggregate Net Sales of Bayer
Products as set out under Section 9.4 (a) sold by Bayer; provided, however, that
if such Bayer Product was discovered from screening in an assay based on an
Additional Target, then the foregoing premium fee shall [*]; and (z) a running
premium fee of [*] on the aggregate net sales of products (containing or
incorporating any Collaboration Compound as set out under Section 9.4 (d)) sold
by Bayer; provided, however, that if such product was discovered from screening
in an assay based on an Additional Target, then the foregoing premium fee shall
[*]. For each Bayer Product, Bayer shall pay Exelixis such premium fee for the
duration set forth in Section 9.4(a). For each product containing or
incorporating any Collaboration Compound, Bayer shall pay Exelixis a premium fee
for a duration comparable to that set forth in Section 9.4(a). However, the
premium fee obligations of Exelixis set forth in Sections 9.4(b), 9.4(c) and
9.4(d) shall continue in effect [*] set forth therein.

 

(ii) Except as modified in this Amendment No 1, the ownership and license rights
applicable to all Assays, Compounds, Products, and Targets in existence
immediately prior to the closing of such transaction shall continue without
modification.

 

(iii) Except as modified in this Amendment No 1, the Rights with respect to
Targets, assays, compounds and products arising from the activities of the
Parties under this Agreement shall not be affected by reason of the acquisition
by Bayer.”

 

(iv) The Operation Agreement will terminate with respect to Exelixis.

 

  8. The Parties hereby acknowledge and agree that as of the Amendment No. 1
Effective Date, the Research Plan in existence prior to such date shall be
deleted and no longer be in effect, and Exhibit 4 hereto contains a list of all
Information and Patents that have been developed by or on behalf of the LLC
since the beginning of the Research Term and until the Amendment No. 1 Effective
Date. Within two (2) weeks of execution of this Amendment No.1, the Parties
shall meet (in person or by videoconferencing) to finalize the remaining tasks
under the Research Program by mutual written agreement. Within four (4) weeks
after the end of the Research Term, the Parties shall update Exhibit 4 hereto in
order to include all Information and Patents that have been developed by or on
behalf of the LLC until the end of the Research Term.

 

6

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  9. This Amendment No. 1 amends the terms of the Collaboration Agreement and is
deemed incorporated into, and governed by all other terms of, the Collaboration
Agreement. Except as modified in this Amendment No 1, the provisions of the
Collaboration Agreement, as amended by this Amendment No. 1, remain in full
force and effect.

 

  10. Each Party shall execute, acknowledge and deliver such further
instruments, and do all other acts, as may be necessary or appropriate in order
to carry out the purposes and intent of this Amendment No. 1.

 

7

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  11. This Amendment No. 1 may be signed in 2 counterparts, each and every one
of which shall be deemed an original, notwithstanding variations in format or
file designation, which may result from the electronic transmission, storage and
printing of copies of this Amendment No. 1 from separate computers or printers.
Facsimile signatures shall be treated as original signatures.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives as of the Amendment No. 1 Effective
Date.

 

EXELIXIS, INC.       BAYER CROPSCIENCE LP

By:

 

/s/ Frank Karbe

     

By:

 

/s/ Bruce A. Mackintosh

Name:

 

Frank Karbe

     

Name:

 

Bruce A. Mackintosh

Title:

 

SVP, CFO

     

Title:

 

VP, General Counsel

 

GENOPTERA LLC

By:

 

/s/ Eva M. Franken

Name:

 

Eva M. Franken

Title:

 

General Manager

 

8

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 1

 

Calculation of the Adjusted FTE Payment, Termination Credit and Early
Termination Fee

 

[*]

 

9

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 2

 

Additional Targets

 

[*]

 

10

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 3

 

List of Selected Targets

 

[*]

 

11

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 4

 

List of Information and Patents

 

[*]

 

12

 

[*] =  CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.